CaSe: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 1 of 69 Page|D #:1

49

AO 91 (Rev. 11/11) Criminal Complainf> AUSA Peter S. Salib (312) 697-4092
AUSA Charles W. Mulaney (312) 469-6042
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF lLLlNOlS
EASTERN DIVISION

UNITED sTATEs oF AMERICA MAG|S RATE JUDGE CUlE

CASE NUMBER:

"' 18 R 81`»8

DANIEL SAMUEL ETA, also known as “Captain” and “Etaoko;”
OLANIYI ADELEYE OGUNGBAIYE, also known as “DonChiChi;”
BABATUNDE LADEHINDE LABIYI, also known as “Junior;” UNDER SEAL
BARNABAS OGHENERUKEVWE EDJIEH;

SULTAN OMOGBADEBO ANIFOWOSHE, also known as “Ayinde;”

 

 

BABATUNDE IBRAHEEM AKARIGIDI, also known as “AK;” E’§ § n
ADEWALE ANTHONY ADEWUMI; \‘é=?= _
MIRACLE AYOKUNLE OKUNOLA; and r._,_.‘,,‘ n 4 ZFmM\
OLUROTIMI AKITUNDE IDOWU, also known B.S “Idol” " " m
THC\'}- '.'.'lS G. EPUTON
CRIMINAL COMPLAINT CLERK’ U'S S'D'STRICTCOURT

I, the complainant in this case, state that the following is true to the best of my knowledge
and belief.
From in or around 2016 to in or around August 2018, at Chicago, in the Northern District

of Illinois, Eastern Division, and elsewhere, the defendant(s)s Violated:

C'ode Section O)Yense Description
Title 18, United States Code, conspired with each other, and others known and
Sections 1343 and 1349 unknown, to commit a wire fraud scheme

This criminal complaint is based upon these facts:

X Continued on the attached sheet.

  
   

DREW JO
Special Agent, Federa] Bureau of Investigation
(FBI)

Sworn to before me and signed in my presence.

Date: December 4. 2018

<OEE)J~¢H€?£ €?ls ignatwle-
City and State: Chicago. Illinois JEFFREYC U. S. Ma Strate Jud,qe

Prinfea' name and Tftle

tt

CaSe: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 2 of 69 Page|D #:2

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS SS
AFFIDAVIT
I, Andrew John Innocenti, being duly sworn, state as follows:

I. INTRODUCTION

1. I am a Special Agent With the Federal Bureau of Investigation (FBI). I
have been so employed since approximately March 2015.

2. As part of my duties as an FBI Special Agent, I investigate criminal
violations relating to computer crime and White collar crime, including mail, Wire,
and bank fraud. As a law enforcement oHicer, I have used a variety of methods to
investigate crime, including, but not limited to, visual surveillance, suspect and
Witness interviews, and the use of search warrants, confidential informants and
undercover operations. I have participated in the execution of multiple federal search
warrants I have also received training from the FBI to investigate crimes Within an
ever changing high-technology environment and have experience investigating
various cyber-enabled fraud and subsequent money laundering activities.

3. I have not included in the a_fEdavit each and every fact known to me
about the matters set forth herein, but only those facts and circumstances that I
believe are sufficient to establish probable cause for a criminal complaint.

4. The statements contained in this affidavit are based upon my
investigation, information provided by other individuals, including sworn law

enforcement ofiicers, confidential sources, Witnesses and victims, and upon my

CaSe: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 3 of 69 Page|D #:3

experience and training as a federal agent and the experience and training of other
federal agents.

5. All dates, times, and amounts stated herein are approximate
Summaries of written statements, text messages and recorded conversations are
based on draft transcriptions h‘om Yoruba-to-English and Pidgin English-to~English
translations In reviewing this information, I relied on the draft translations of
others.

6. This affidavit is made in support of a criminal complaint charging the
following defendants with conspiracy to commit a wire fraud scheme from 2016 to in
or around August 2018 in violation of 'l‘itle 18, United States Code, Sections 1343 and
1349:

DANIEL SAMUEL ETA (“ETA”), a.k.a “Captain,” a.k.a “Etaoko,”
OLANIYI ADELEYE OGUNGBAIY`E (“OGUNGBAIYE”), a.k.a “DonChiChi,”
BA.BATUNDE LADEHINDE LABIYI (“LABIY.[”), a.k.a “Junior,”
BARNABAS OGHENERUKEVWE EDJIEH (“EDJIEH”),
SULTAN OMOGBADEBO ANIFOWOSHE (“ANIFOWOSHE”), a.k.a
` “Ayinde,”

BABATUNDE IBRAI'[EEM AKARIGIDI (“AKARIGIDI”), a.k.a “AK,”
ADEWALE ANTHONY ADEWUMI (“ADEWUMI”),
MIRACLE AYOKUNLE OKUNOLA (“OKUNOLA”), and
OLUROTIMI AKITUNDE IDOWU (“IDOWU”), a.k.a “Idol.”

7 . In summary, and as explained below, during the timeframe of the
conspiracy, ETA communicated directly with each of the above-named codefendants
and other co-conspirators to perpetrate the scheme to defraud via in-person meetings,

email messages, text messages, voice calls, BlackBerry Messenger messages, and/or

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 4 of 69 Page|D #:4

other electronic communication applications Each of the alleged victims discussed
below deposited money into accounts controlled by the respective defendants, who
opened the bank accounts in fake names. Information regarding each of the victims
below was known by ETA, who was involved in the wire fraud scheme and the
laundering of the proceeds An outline of the defendants, and the victims with whom
they communicated, is as follows:

a. DANIEL SAMUEL ETA:

i. Mystery shopper scam of Victim C (section IlI.A.3);

ii. Mystery shopper scam of Victim D (section III.A.4);
iii. Mystery shopper scam of Victim E (section III.A.5); and
iv. Mystery shopper scam of Victim F (section III.A.G);

b. OLANIYI ADELEYE OGUNGBAIYE:
i. Business email compromise of Victim G (section III.B.2);

c. BABATUNDE LABIYI:

i. Romance scam of Victim I (section III.C.l);

ii. Romance scam of Victim J (section III.C.2);
iii. Romance scam of Victim K (section III.C.3); and
iv. Romance scam of Victim L (section III.C.4);

d. BARNABAS OGHENERUKEVWE EDJIEH:
i. Romance scam of Victim M (section III.D.l);
e. SULTAN OMOGBADEBO ANIFOWOSHE:

i. Romance scam of Victim K (section III.E.l); and

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 5 of 69 Page|D #:5

ii. Romance scam of Victim L (section III.E.Z);
f. BABATUNDE IBRAI-[EEM AKARIGIDI:
i. Romance scam of Victim K (section III.F.l); and
ii. Romance scam of Victim N (section III.F.2);
g. ADEWALE ANTHONY ADEWUMI:
i. Romance scam of Victim O (section III.G.l); and
ii. Romance scam of Victim P (section III.G.2);
h. MIRACLE AYOKUNLE OKUNOLA:
i. Employment scam of Victim Q (section III.H.l); and
i. OLUROTIMI AKITUNDE IDOWU:
i. Business email compromise of Victim R (section III.I.l).

8. Based on returns from search warrants, subpoena returns of Enancial
records, and other evidence, each of the transactions discussed below involved
communications and/or transactions of Wires in interstate and foreign commerce for
the purpose of executing the scheme.

II. ONLINE SCAMS

9. In summary, and explained in more detail below, the manner and means
by Which the conspiracy was sought to be accomplished included, among others, the
following:

a. Romance Fraud Scheme - is a scheme to defraud a victim on the
internet, whereby a co-conspirator contacts a victim online and builds trust through

an online romance. At some point, the co-conspirator will convince a victim to send

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 6 of 69 Page|D #:6

money to a predetermined recipient under the false pretense that the victim will
either get paid back in the future or that the money being sent is part of a business
transaction On some occasions, as directed by the originator of the fraud scheme, the
funds originate directly from the victim’s bank account, and on other occasions money
is funneled through the victim’s bank account to co-conspirator bank accounts
Without an actual loss to these victims. Victims of the latter are commonly referred
to as unwitting money mules. In coordination With ETA, among others, codefendants
LABIYI, EDJIEH, ANIFOWOSHE, and ADEWUMI received proceeds from Romance
Fraud Schemes. These relationships evolved through email conversations, online
dating websites, text messages and telephone conversations Eventually the
conspirators that posed as the victims’ online love interests requested financial
assistance for various purposes. Subsequently, funds were deposited into U.S. bank
accounts opened in fictitious names utilizing fake passports controlled by, among
others, LABIYI, EDJIEH, ANiFowosH:E and ADEWUMI.

b. Emploment Fraud Scheme - is a scheme to defraud a victim on
the internet, whereby a co-conspirator contacts a victim online and hires the victim
to work from home. At some point, the co-conspirator will convince a victim to send
money to a predetermined recipient under the false pretense the money being sent is
part of a business transaction, turning the victim into an unwitting money mule
because the funds are being funneled through the victim’s account. As described
below, in coordination with ETA, among other co-conspirators, codefendant

AKARIGIDI received proceeds from an employment fraud scheme, These

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 7 of 69 Page|D #:7

relationships evolved through email conversations Subsequently, funds Were
deposited into U.S. bank accounts opened in fictitious names utilizing fake passports
controlled by, among,others AKARIGIDI.

c. Mystery Shopper Fraud Scheme - is a scheme to defraud operated
through the United States Mail and via email, targeting individuals to be work-from-
home “Mystery Shoppers” in which the targeted individuals received mystery shopper
letters explaining the “job” of the mystery shopper, financial instruments, such as
United States Postal Service (‘”USPS”) Money Orders or checks through the United
States Mail, and then use the proceeds of such instruments to purportedly evaluate
the services of certain money transmission services, by sending money through
Western Union and Money Gram. The co-conspirators would instruct the victim to
deposit checks or money orders in to their own personal bank accounts, then quickly
(within a day or two) withdraw cash from their bank account and purchase money
orders or Wire the funds to the intended recipient in the mystery shopper letter. The
targeted individuals were advised that this practice was a legitimate employment

_opportunity. In reality, the money orders or checks sent to the victims by the co-
conspirators, Were typically either counterfeit or the proceeds of another fraud
scheme, Once the victim’s bank Was notified of the fraudulent deposit, the victim’s
bank would absorb the loss or require the victim to make the bank whole. As it
pertains to this Wire fraud scheme, ETA and OGUNGBAIYE conspired to conduct

Mystery Shopper Scams utilizing multiple email accounts to defraud several victims.

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 8 of 69 Page|D #:8

ETA directed the proceeds of these scams through wire transfers to Various co-
conspirators, to include LABIYI.

d. Online Investment Fraud Scheme - is a scheme to defraud that
is similar to the other types of online fraud discussed above, in which a victim is
tricked into sending money from their bank account under false pretenses As it
pertains to investment fraud, a victim is initially contacted by a conspirator online
through a social media or employment platform, such as Linkedln, purportedly in
order to invest in the victim’s company. On some occasions, as directed by the
originator of the fraud scheme, the funds originate directly from the victim’s bank
account, while on other occasions, money is funneled through the victim’s bank
account to co-conspirator’s bank accounts. This victim in this scenario is commonly
referred to as an unwitting money mule. As it pertains to this wire fraud scheme,
defendants ETA and OKUNOLA conspired to defraud a victim online through an
Investment Fraud Scheme and directed the proceeds to a U.S. bank account opened
in a fictitious name utilizing a fake passport controlled by OKUNOLA.

e. Business Email Compromise Scheme - is a scheme that typically
target businesses that regularly perform wire transfer payments The scheme is
carried out by compromising legitimate business e-mail accounts through social
engineering or computer intrusion techniques to defraud the victim into transferring
funds. Most victims report using wire transfers as a common method of transferring
funds for business purposes; however, some victims report using checks as a common

method of payment. The conspirators targeted the method most commonly associated

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 9 of 69 Page|D #:9

with their victim’s normal business practices ETA, OGUNGBAIYEl, Co-conspirator
L.M. and IDOWU, together and separately, engaged in BEC schemes and received
proceeds from these schemes The defendants executed these schemes by
fraudulently obtaining email credentials, including username and password
combinations, and/or “spooiing” email messages that appeared to be from an
employee of a company that instruct a victim to change the existing Wire instructions
for a pending payment to a different bank. Per the instructions given in the
fraudulent emails, the victims wired funds to accounts controlled by the co-
conspirators

10. As explained below, the purpose of conducting these schemes is to obtain
money. In order to obtain and/or launder victims’ funds, ETA has orchestrated a
network of co-conspirators who open U.S. bank accounts in fictitious names in order
to receive and move these illicit proceeds to participants of the schemes, including,
but not limited to, LABIYI, EDJIEH, ANIFOWOSHE, AKARIGIDI, ADEWUMI,
OKUNOLA and IDOWU.

11. For example, and as described further below, a search of ETA’s cellular
phones revealed text, Blackberry Messenger (“BBM”) and Skype communications
between co-conspirators regarding the movement and transfer of monies derived from
online victims, including, but not limited to, detailed bank account information, bank
transfer instructions to third party accounts around the World, email addresses, and
dollar amounts Several of these messages detailed bank account numbers associated

With the fictitious names, or a variation thereof, of “Chattman Ronald Stewart,”

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 10 of 69 Page|D #:10

“Beckh_am 'Smith Dave,” “Garry Jimmie Stephen,” “Samuel Christopher Giles,”
“Charles Mark,” “Johnson Collins,” “Luke Johnson,” “Abraham Tom,” “Jacob Zack,”
“Roy Benson” and “Norman lsaac Williams.” As set forth in more detail below, these
names are fake, and were utilized to open U.S. bank accounts with fraudulent
passports or other forms of governmental identification for the purpose of laundering
illicitly-obtained monies derived from the aforementioned online scams. Several
email accounts opened in a variation of the above-referenced Ectitious names were
associated with corresponding bank account opening documents Based on my
training and experience, banks typically request an email address or other contact
information from an account holder, so that the bank may acknowledge the account
opening, send statements, or otherwise communicate with the customer. An account
holder may receive emails regarding transactions on his or her account or other
records of activity.

12. In or around August 2018, law enforcement obtained court authorized
search warrants for email addresses discovered within ETA’s cellular phones
associated with fraud, specifically the following email accounts:
greenmoore55@gmail.com, gregmoore2524@gmail.com, gregmoore2424@gmail.com,
olaniyiogungbaiye@gmail.com, donchichivirus@gmail.com, robbybabel@yahoo.com,
and olaniyiogungbaiye@yahoo.com. The search of those email accounts revealed,
among other things, mystery shopper letters and associated responses

communications regarding email extractor tools, username and password

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 11 of 69 Page|D #:11

combinations victim mailing lists that include personal identifying information,
tracking numbers and shipping labels

13. It was further part of the conspiracy that the proceeds resulting from
the fraud schemes were transferred and concealed by the defendants by depositing
the proceeds into U.S bank accounts opened in fictitious names utilizing fake
passports, as well as converting the proceeds into cash and/or money orders to
eliminate the paper trail, and wiring a portion of the proceeds to overseas bank

accounts and keeping a percentage for themselves

III. ETA’S WIRE FR.AUD SCHEME CONSPIRACY COORDINATION
A. DANIEL SAMUEL ETA

1. ETA Enlisted a Co-conspirator to Work Using ETA’s
Identification

14. As part of the scheme to defraud, as explained below, the defendants
received instructions from and/or coordinated With DANIEL SAMUEL ETA (“ETA”).
ETA, a.k.a “Captain,” a.k.a “Etaoko,” a Lawful Permanent Resident of the United
States and the head of a money laundering organization operating out of the Chicago
area. ETA coordinated with co-conspirators to defraud victims online, dictated the
deposit of fraudulently-obtained monies from victims to U.S. bank accounts opened
by additional co-conspirators in fictitious names with fraudulent passports and then
directed the transfer of these proceeds to himself as well as co-conspirators located
both in the United States and overseas often times to Nigeria.

15. As explained below, ETA appears to have no legitimate employment or

source of income. ETA falsely purported in his 2016 federal income tax return that

10

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 12 of 69 Page|D #:12

he worked for two companies in Minnesota as a health care provider: Company A and

Company B. ETA did not work for either of these companies ETA enlisted an
unnamed co-conspirator to work at both companies posing as ETA, using ETA’s name

and ETA’s Minnesota driver’s license to justify ETA’s employment in the United

States in an effort to obtain U.S. citizenship.

16. Speciiically, on or about April 5, 2018, law enforcement officers
interviewed Victim A, the co-owner of Company A. When asked if s/he employed an
individual named “Daniel Samuel Eta,” Victim A confirmed that the person employed
as “Daniel Samuel Eta” had been employed by Company A for approximately three
to four years and worked on a full-time basis at a residential group home owned by
Company A. However, when shown a photo array of multiple individuals including
ETA, Victim A stated that none of those people in the photographs worked at his/her
company. Victim A then compared a photograph of the person s/he had on'file as
“Daniel Samuel Eta” (which was taken by the company) to a copy of ETA’s Minnesota
driver’s license which Was presented in the Company A employment application
process Victim A stated that the two individuals in the photographs were not the
same person.

17. On or about April 5, 2018, law enforcement officers interviewed
Victim B, the director and co-owner of Company B. When asked if s/he employed an
individual named “Daniel Samuel Eta,” Victim B confirmed that the person employed
as “Daniel Samuel Eta” had been working for Company B since appro:n`mately

January 2016. However, when shown a photo array of multiple individuals that

11

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 13 of 69 Page|D #:13

included ETA, Victim B stated that none of the people in the photographs Worked at
his/her company.

18. The next day, on or about April 6, 2018, law enforcement officers again
met in person with Victim B, and presented a single photograph of the unnamed co-
conspirator. S/lie stated that this was the individual known to him/her as “Daniel
Samuel Eta” and who worked at his/her company.

19. Further investigation into ETA’s finances revealed a home purchase in
or around August 2017 in Skokie, Illinois. According to Bank A, ETA utilized his
fraudulent 2016 federal income tax return and 2016 W-2 and Earnings Summar'y
from Company A and Company B to show proof of employment and income.
Additionally, ETA presented multiple payroll stubs from both of these companies
with a direct deposit into ETA’s Bank A account ending in 4312.

20. On or about June 16, 2018, Bank A records revealed a checking account
number ending in 4312 that listed ETA as the account holder. Monthly statements
for this account from March 2016 to March 2018 showed several deposits into the
account on a regular basis from Company A, followed by a portion of the proceeds
transferred to the aforementioned unnamed co-conspirator, indicating that ETA was
receiving the payroll proceeds from an employer for whom he did not actually work
and sending a portion of these funds to the unnamed co-conspirator, consistent with
the description of this scheme to defraud. Accordingly, ETA was filing fraudulent tax
returns and using those returns to justify his employment and income to apply for a

mortgage.

12

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 14 of 69 Page|D #:14

2. Attribution of Devices and Email Accounts to ETA,
OGUNGBAIYE, and Co-Conspirators

21. As part of this investigation, on or about February 12, 2018, at the
Hartsfield-Jackson International Airport, Customs and Border Protection (“CBP”)
agents conducted a border search of ETA upon his return from Nigeria. CBP agents
recovered, in part, two phones with SIM cards carried by ETA at the time (“ETA
Phone 1” and “ETA Phone 2,” collectively, “ETA’s Phones”).

22. After a review of ETA’s Phones pursuant to a court authorized search
warrant, law enforcement discovered numerous communications consistent With
Mystery Shopper Scams iri the phone application “TextMeUp.” The user ID using the
TextMeUp application was “greenmoore558101” and the name “Greg Moore.”
According to subpoena returns from TextMe Inc., the developer of TextMeUp, the
email address associated With “greenmoore558101” Was listed as
greenmoore55@gmail.com. As described below, “Greg Moore” and
greenmoore55@gmail.com were in communication with several people who appear to
be fraud victims

23. According to Google, Inc. account records gregmoore2524@gmail.com
was opened With telephone number XXXXXXXXX3955. According to open-source
information, telephone number X)QQ(XXX}G{BQSB was associated to the username
“donchichivirus” and a display name of “Olaniyi...,” OGUNGBAIYE’s first name. In
addition, according to a court authorized search, donchichivirus@gmail.com listed a
recovery email address of olaniyiogungbaiye@yahoo.com and phone number of

XXXXXXXXX3955. Oath I-Ioldings, Inc. records indicate that the registered account

13

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 15 of 69 Page|D #:15

name for olaniyiogungbaiye@yahoo.com was “Mr. Olaniyi Ogungbaiye.” As described
below, ETA and the other co-conspirators are believed to share the use of numerous
email addresses in furtherance of the schemes to defraud,

24. Based on the border search and search warrant review, ETA Phone 1
was using 612-644-1746 when ETA possessed it upon his return from Nigeria on or
about February 12, 2018, as described above. T-Mobile USA Inc. records indicated
telephone number 612-644-1746 Was registered to ETA as the subscriber.

25. According to court authorized pen register trap and trace data for ETA’s
telephone number 612-644-1746, between approximately April 2017 through
approximately August 2018, telephone number XXXXXXXXX3955 had
approximately 176 text and phone communications with ETA,

26. Based on Google records between approximately July 16, 2015, and
August 3, 2018, email accounts greenmoore55@gmail.com,
gregmoore2424@gmail.com, and gregmoore2524@gmail.com sent or blind copied
emails to the email account donchichivirus@gmail.com, used primarily by
OGUNBAlYE, containing the greetings or mystery shopper letters as described
below,

27. Google account records indicate that email accounts
greenmoore55@gmail.com, gregmoore2424@gmail.com and
gregmoore2524@gmail.com are registered to “Greg Morre,” “Greg Moore,” and “Greg
Mooore,” respectively. Also, greenmoore55@gma.il.com listed robbybabel@yahoo.com

as the recovery email address The gregmoore2524@gmail.com listed

14

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 16 of 69 Page|D #:16

robbybabyl@yahoo.com as the recovery email address And the
gregmoore2424@gmail.com account listed greenmoore55@grnail.com as the recovery
email address

28. Additionally, greenmoore55@grnail.com listed an account registration
IP address of 67.162.99.205. Apple Inc. records revealed that this same IP address
was used to register the billing information for an Apple iTunes account for
samueletaSB@yahoo.com on or about April 20, 2015, with subscriber name “Daniel
Eta.”

29. Information obtained from a search warrant executed on Google, Inc.
email accounts greenmoore55@gmail.com, gregmoore2424@gmail.com and
gregmoore2524@gmail.com have search histories related to Skokie, lllinois, where
ETA resides For example, email account greenmoore55@grnail.com reflected an
internet search on or about August 2, 2017 , for “4850 Elm St., #2 Skokie, IL 60077”
on the real estate website Redfin.com. Email account gregmoore2424@gmail.com
reflected an internet search on or about September 30, 2017 , for a Target store “near
me” [Skokie, Illinois]. And email account gregmoore2524@gmail.com reflected an
internet search on or about November 21, 2017, for “jobs in Skokie.”

30. According to BlackBerry records the email account
robbybabel@yahoo.com is registered as the email address associated with phone
number 612-644-1746. The email account robbybabel@yahoo.com is also discussed
via text messaging to unnamed co-conspirators on ETA’s Phones as the email address

where third party bank account information should be sent. According to court

15

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 17 of 69 Page|D #:17

authorized pen register trap and trace data from on or about April 5, 2017, to the
present, phone number 612-644-1746 is still in use.

31. According to court authorized pen register trap and trace data from on
or about October 25, 2017, to the present, BBM PIN XXXX0638, which is the BBM
PIN assigned to ETA Phone 1, is still in use.

3. Mystery Shopper Scam of Victim C

32. Based on Google records an example of a mystery shopper scheme being
perpetrated by ETA using the email account greginoore2424@gmail.com occurred on
or about September 7, 2017, when an email was sent to Victim C at Victim C’s email
address thanking him/her for accepting an invitation to be a mystery shopper,
Additional emails were sent to Victim C from “Greg Moore” providing his contact
information, telephone number XXX-XXX-6617 and text only telephone number XXX-
XXX-SOOl. The letter informed Victim C that a check should be received on the same
day for his/her first secret shopper assignment Victim C was instructed to evaluate
the employees and facilities of certain Wal-Mart and Western Union facilities
Victim C was instructed to purchase $40 worth of personal items keep $120 for
his/her commission and send the remaining funds to Individual J.D. in Dallas Texas
via Money Gram or Western Union. Victim C was encouraged to complete his/her
assignment as soon as possible to increase future commissions The letter stated that
Victim C should not divulge that s/he was a secret shopper and, if asked, s/he should

tell the Western Union clerk that s/he was sending money to a family member. S/he

16

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 18 of 69 Page|D #:18

was further instructed to send his/her evaluation report, including the money
transfer information, to gregmoore2424@gmail.com and robbybabel@gmail.com.

33. Based on search warrant returns on or about September 15, 2017,
robbybabel@yahoo.com sent an email to gregmoore2424@gmail.com that included
what appeared to be a mailing list With Victim C’s name, a dollar amount of $1,490,
the intended recipient, a tracking number, and a delivery date of September 15, 2017 .
This email was originally sent earlier the same day to robbybabel@yahoo.com by
suspected unwitting money mule Individual P.S. from Individual P.S.’s email
address Additionally, within the above-referenced email string was the original
mailing list sent to gregmoore2424@gmail.com by robbybabel@yahoo.com on or about
Friday, September 8, 2017, which included Victim C’s name and address

34. Based on search warrant returns on or about September 16, 2017,
Victim C sent an email to gregmoore2424@gmail.com informing “Greg Moore” that
the check Was deposited into his/her bank account and Victim C’s mystery shopper
tasks would be completed on or about September 10, 2017, Victim C later sent
another email confirming s/he had completed the mystery shopper assignment

35. On or about September 21, 2018, law enforcement interviewed Victim C.
In summary, Victim C stated that s/he sent approximately $4,000 to others at the
direction of the individual using gregmoore2424@gmail.com. Victim C deposited
several checks s/he received from whom s/he thought was his/her mystery shopper
employer, into his/her Chase Bank account, In one example, Victim C detailed that

s/he received checks in the mail, performed his/her secret shopper duties utilizing

17

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 19 of 69 Page|D #:19

funds from the check as instructed in the letter. Victim C reported a loss of
approximately $4,000.

36. According to MoneyGram records on or about September 16, 2017,
Victim C sent a Money Gram wire in the amount of approximately $843 to
Individual D.A.

37. Found within ETA’s Phones on or about September 21, 2017, were two
TextMeUp communications between “Greg Moore” with the account
“greenmoore558101” and Victim C’s telephone number. Both messages contained
Victim C’s telephone number, but no message content.1 These communications likely
indicate that ETA was knowledgeable about the identity of Victim C.

4. Mystery Shopper Scam of Victim D

38. According to search warrant returns on or about September 7 , 2017,
greginoore2424@gmail.com sent an email to Victim D at Victim D’s email address
thanking him/her for accepting an invitation to be a mystery shopper.

39. According to search warrant returns on or about September 7, 2017,
robbybabel@yahoo.com sent an email to gregmoore2424@gmail.com that included a
mailing list with Victim D’s telephone number, XXX-XXX-8864, that, according to
Victim D, Victim D used in or around September 2017.

40. According to search Warrant returns on or about September 19, 2017 ,

greginoore2424@gmail.com sent an email to Victim D’s email address containing the

 

1 These messages, Which had been deleted, were partially recovered during the forensic
analysis of ETA’s Phones

18

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 20 of 69 Page|D #:20

mystery shopper letter. In summary, the letter instructed Victim D to deposit two
checks s/he received with the letter, perform the mystery shopper duties and then
wire the remaining funds to Individual S.C. via Western Union.

41. Furthermore, based on a review of ETA Phone 2, information regarding
a money transfer appeared in an BBM communication dated on or about September
22, 2017, listing the name of Victim D, with the number }QQQ{7507. According to
bank records Victim D is the account holder for account XXXX7507 .

42. Additionally, on or about September 22, 2017, Victim D’s name appeared
in further communications on ETA’s Phones stating the following: “[XXXX]7507
[Victim D]” with a state and zip code corresponding to Victim’s D’s residence. These
messages on ETA’s Phones further indicate that ETA was involved in or had
knowledge of the scheme to defraud Victim D. l

43. Based on search warrant returns on or about September 22, 2017 ,
Victim D sent an email to gregmoore2424@gmail.com stating:

I am grateful for your connection and I have completed my mission with

in 24 hrs. I have copies of the receipts and of my mission. I would like to

know what is convenient for you to receive my professional progress[.]

44. Based on a search of ETA Phone 1, several TextMeUp messages were
recovered from ETA Phone 1 that occurred on or about September 22, 23, and 28,
2017, between “Greg Moore,” using user ID “greenmoore558101,” and Victim D, using
telephone number XXX-XXX-8864, as follows:

Victim D: If the proper material is not sufficient please

let me know and l Will make sure that I will

resend it. I just need to know what you have
and what you need to make sure that l have

19

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 21 of 69 Page|D #:21

done my job that you sent me Please let me

know if l missed anything.

“greenmoore558101”: Hello good morning lVictim D].

Victim D: Good morning

“greenmoore558101”: How are you doing today

Victim D: I sent in my report to
EvaluationreportsZ@earthlink.net

“greenmoore558101”: Did you get the rest balance sent yet

Victim D: I am going to check today I got a unusual
answer on the phone that the other check may
take 1 Week to clear the check for [$]995.00 l
would got to the bank but the other check
wasn’t certified check the one for [$]1974.00
Report Was well written for all the
assignment was for

“greenmoore558101”: The one for [$]995.00

* >I< >l<
Victim D: I am grateful for your connection and and

what you did. I would like to tell you that you
fucked the wrong person . . .

45. On or about October 15, 2018, law enforcement interviewed Victim D.
Victim D stated, in summary, that s/he had been victimized by the individual
operating the gregmoore2424@gmail.com account with a loss of approximately
$2,969, which is what Victim D meant in the last message above (“. . . you fucked the
wrong person . . .). As instructed in the mystery shopper letter, Victim D deposited

the checks into Victim D’s bank account, Victim D then withdrew cash, performed

20

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 22 of 69 Page|D #:22

his/her mystery shopper duties and then wired the remaining funds in the
approximate amounts of $1,97 4 and $995 to Individual S.C. via Western Union.

46. According to Victim D and Victim D’s bank records on or about
September 26, 2017 , shortly after Victim D sent the funds as instructed, Victim D
Was notiHed by his/her bank that the checks Victim D had just deposited into Victim
D’s Bank of America account XXXXX3206 had been returned as fraudulent Victim
D’s bank notiEed Victim D that s/he was responsible for paying the bank for the lost
funds Victim D reported that s/he ultimately lost at least $1,7 00 in the scheme.

5. Mystery Shopper Scam of Victim E

47. According to search warrant returns on or about January 22, 2017 ,
gregmoore2524@gmail.com, sent an email to Victim E at Victim E’s email address
containing a mystery shopper letter. The mystery shopper letter was purportedly sent
by “[Individual C.J.],” “Survey/Evaluation Analyst” who endorsed the letter and
provided his/her email address and a text-only number. The letter informed Victim
E that a “packet” should be received, presumably with a check, for his/her first secret
shopper assignment Victim E was instructed to deposit the check in his/her bank
account, withdraw the cash, evaluate the employees and facilities of two different
MoneyGram facilities and send the balance of the funds minus a commission to
Individual L.P. in Texas and Individual T.S. in Illinois Victim E was encouraged to
complete his/her assignment as soon as possible and receive an extra $500

MoneyGram gift voucher. The letter stated Victim E should not divulge s/he is a

21

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 23 of 69 Page|D #:23

secret shopper. S/he was further instructed to send his/her evaluation report to
Individual C.J.’s email address

48. According to search warrant returns on or about January 23, 2018,
Victim E sent an email to gregmoore2524@gmail.com confirming s/he deposited the
check sent for performing his/her mystery shopper duties An email reply was sent
from gregmoore2524@gmail.com back to Victim E giving Victim E further
instructions and requesting a phone number for texting. Victim E replied With his/her
telephone number.

49. On or about October 11, 2018, Victim E was interviewed by law
enforcement regarding his/her employment as a Mystery Shopper for Individual C.J.
Victim E stated s/he accepted employment with Individual C.J after receiving the
mystery shopper letter. Victim E confirmed receiving the check in the mail and
completing the mystery shopper duties as instructed, Victim E also confirmed that
telephone number sent back to gregmoore2524@gmail.com was his/her telephone
number in January 2018. Victim E reported a loss of approximately $989.

6. Mystery Shopper Scam of Victim F

50. According to search warrant returns on or about May 17, 2017,
greenmoore55@gmail.com, sent an email to Victim F at Victim F’s email address
containing a mystery shopper letter. The mystery shopper letter Was purportedly sent
by the “Evaluation team,” providing email addresses greenmoore55@gmail.com and
surveyreport@post.com for contact information The letter informed Victim F that

payment would be sent for his/her mystery shopper duties Victim F was instructed

22

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 24 of 69 Page|D #:24

to cash the received money order at Victim F’s bank and proceed with the specified
task. Victim F’s instructions included purchasing $20 worth of personal items and
then evaluating Money Gram money transfer services Victim F’s commission Was to
be $150, the balance of money left after sending a money transfer for $805, minus
transfer fees to Individual R.S. in Chicago, Illinois 60613. The letter also stated
Victim F should not divulge s/he is a survey/research agent.

51. On or about November 28, 2018, law enforcement interviewed Victim F.
In summary, Victim F stated that on or about May 19, 2017 , s/he initiated his/her
mystery shopper duties by depositing a $975 check received in the mail with the
mystery shopper letter into his/her Chase Bank account XXXXXX8067. Victim F then
purchased approximately $20 worth of personal items and then sent a Money Gram
money transfer of $793.25 to Individual R.S. Victim F completed his/her duties by
emailing surveyreport@post.com with his/her evaluation results the Money Gram
money transfer reference number, and the amount of the transfer.

52. According to Victim F, and Victim F’s bank records on or about May 22,
2017 , Victim F received notice from Chase Bank that the check s/he deposited in to
his/her Chase Bank Account was altered/Hctitious and had been returned. Victim F
lost approximately $987 as a result of his/her involvement in the scheme because s/he
Was responsible for reimbursing his/her bank that amount.

53. According to MoneyGram records on or about May 19, 2017 , Victim F
submitted a MoneyGram wire transfer in the amount of approximately $793.25 to

Individual R.S.

23

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 25 of 69 Page|D #:25

B. OLAN'IYI ADELEYE OGUNGBAIYE and Co-conspirator L.M.

54. As explained more below, further analysis of ETA’s Phones, pursuant to
search warrants revealed communications involving fraudulent activities between
OGUNGBAIYE and ETA, In coordination With ETA, OGUNGBAIYE received
illicitly-obtained monies from these scams and was directed by ETA to transfer these
funds to co-conspirators in Nigeria.

55. Specifically, search warrant returns revealed BBM and Skype
communications on ETA’s Phones between ETA and OGUNGBAIYE revealed several
messages from approximately July 2017 to approximately February 2018 directing
the transfer of money from United States bank accounts to numerous bank accounts
in Nigeria, owned by co-conspirators.

56. According to search warrant returns on or about November 15, 2017 ,
ETA and OGUNGBAIYE communicated about the specific language to be used in
response to a mystery shopper scam victim, as follows:

OGUNGBAIYE: Your second assignment would be a bit different, go

to walmart and use your debit card to send the
money gram part of your assignment to the same
information you did the Erst assignment to okay

OGUNGBAIYE: Correct?

ETA: yea

57 . As explained below, in addition to these conversations a review of ETA’s

Phones revealed that ETA and co-conspirators shared access information for several

email accounts These communications included email account addresses followed by

24

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 26 of 69 Page|D #:26

passwords for accounts that were later used to commit cyber-enabled fraud scams
such as mystery shopper scams

58. For example, the search of ETA Phone 2 revealed the following
communication from on or about October 25, 2017, involving the email account
greenmoore55@gmail.com, which I believe to be an account used and controlled by

ETA, as described in the scam of Victim F (section III.A.6 above):

ETA: mailto: greenmoore55@gmail.com
ETA: Penci1123456 [possible password for
greenmoore55@gmail.com]

OGUNGBAIYE: na d login for the textmeup b dis abi [Is this the login
for the textmeup application?]2

ETA: Yea [Yes]

59. Another example of co-conspirators sharing email address information
were included in BBM communications on or about September 6, 2017, obtained from
the execution of a search warrant of ETA Phone 2, regarding email accounts
Olaniyiogungbaiye@gmail.com and olaniyiogungbaiye@yahoo.com:

ETA: Give me d email u one dey use talk to d gal [Give me

the email address that you want to use to talk to the

woman]

OGUNGBAIYE: Mke i use my olaniyiogungbaiye@yahoo.com [Should
I use olaniyiogungbaiye@yahoo.com?]

OGUNGBAIYE: Or mke i open new email [Or should I create a new
email address?]

 

2 The bracketed statements are based on a draft translation by law enforcement personnel
familiar with linguists in the Yoruba language, combined with my training and experience
in this and other investigations This translation is not to be treated as final official
translations or interpretations

25

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 27 of 69 Page|D #:27

OGUNGBAIYE: Olaniyiogungbaiye@gmail.com
ETA: OK

1. Email Harvesting

60. In order to execute large schemes a substantial victim base must be
obtained. Harvesting email addresses of victims allowed ETA and his co-conspirators
the ability to target thousands of victims all over the World. Based on my training
and experience, one Way to harvest email addresses is through an email harvesting
tool, which extracts large numbers of email addresses from various sources including
websites or search engines Based on my training and experience, criminals can then
use these emails to conduct fraudulent activities such as mystery shopper scams
romance scams, business email compromise scams or to conduct malicious phishing
activities to collect unsuspecting victim usernames and passwords.

61. During the investigation, it was discovered that two email harvesting
tools were sent to OGUNGBAIYE for use in the various fraud schemes A review of
OGUNGBAIYE’s email account found that he was sent one email extractor tool by
ETA and one by Co-conspirator L.M. OGUNGBAIYE’s email account also showed a
collection of emails containing links that appeared to be malicious in nature. Further
review of the emails revealed that many of the links served the purpose of collecting
users’ login credentials For instance, in one email, if an unsuspecting victim clicked
the link in the malicious email, they would be redirected to a webpage displaying a
textbox asking for account verification information, otherwise their account would be

shutdown.

26

Case: 1:18-cr-OO818 Document #: 1 Filed: 12/04/18 Page 28 of 69 Page|D #:28

62. Based on search warrant returns these email harvesting tools enabled
OGUNGBAIYE and Co-conspirator L.M. to create mailing lists for mystery shopper
solicitations These types of mailing lists were shared between co-conspirators and
with individuals preparing the counterfeit USPS money orders and counterfeit checks
to be mailed to prospective victims throughout the United States Similar lists were
found in ETA’s many email accounts which included the following:
greenmoore55@gmail.com, gregmoore2424@gmail.com, gregmoore2524@gmail.com
and robbybabel@yahoo.com.

63. According to search warrant returns numerous emails were exchanged
between gregmoore2424@gmail.com, greenmoore55@gmail.com and
gregmoore2524@gmail.com, all using the name “Greg Moore” (or a variation thereof),
indicating that ETA’s use of these email addresses are likely connected.

64. Additionally, a search warrant return of OGUNGBAIYE’s email
account, donchichivirus@gmail.com, revealed over 300 attempts mostly successful,
to gather username and password combinations from victims and at least two
attempts of gathering bank account information from victims The usernames and
password combinations were either delivered directly to OGUNGBAIYE’s email
account from what appeared to be a server address or forwarded to OGUNGBAIYE’s
email account from an unknown individual

65. A search of another of OGUNGBAIYE’s email accounts
olaniyiogungbaiye@yahoo.com, revealed that on or about July 11, 2016,

OGUNGBAIYE was advised by Co-conspirator L.M., using a yahoo.com email

27

Case: 1:18-cr-OO818 Document #: 1 Filed: 12/04/18 Page 29 of 69 Page|D #:29

address on how to best use the email extractor tool by using long String searches in
order to filter the type of email addresses they wanted to collect. Co-conspirator L.M.,
him/herself, had an email account that holds over 700 instances of business email
compromise as Well as over 400 usernames and passwords combinations or attempts
at gaining username and password combinations Additionally, according to search
warrant returns Co-conspirator L.M.’s yahoo.com account also attempted to collect
credit card information from at least fifty victims One business email compromise
Was found in both OGUNGBAIYE and Co-conspirator L.M.’s email accounts as
described below,

2. Business Email Compromise of Victim G

66. A review of search warrant data for OGUNGBAIYE’s email account,
donchichivirus@gmail.com, revealed that on or about November 13, 2017,
OGUNGBAIYE’s email account contained a message from an unknown sender that
included a business email address and password credentials for Victim G, an
employee of Company G. Additionally, an email dated November 27, 2017, revealed
an email conversation between Victim G and Victim H, an employee of Company H.
The email conversation dated back to on or about November 16, 2017 , and pertained
to invoicing between Company H and Company G. Specifically, Victim H sent Victim
G an invoice requesting payment for $6,215.53 from Victim G.

67. According to search warrant returns on or about November, 17 , 2017 ,
Victim H sent another email to Victim G stating that the payment can no longer be

received via check and should be paid via wire transfer.

28

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 30 of 69 Page|D #:30

68. Based on search warrant returns on or about November 22, 2017 ,
Victim G responded to Victim H’s email stating Company G would make the payment
on November 27, 2017. Additionally, the response appeared to be sent to the
legitimate email address of Victim H because the displayed name and email address
of the message read as the legitimate email address of Victim H. However, the actual
email address that the displayed name and email address linked to was in fact one of
Co-conspirator L.M.’s yahoo.com email addresses

69. Based on search warrant returns on or about November 27, 2017 ,
Victim G emailed Victim H, which was routed to Co-conspirator L.M.’s yahoo.com
email address stating that Victim G had been trying to call Victim H with the number
on Victim H’s last email and website but a response of “number not in use” message
played. The email also stated that a wire for $2,158.21 was made on this day from
Company G as previously directed.

70. According to search warrant returns later on or about November 27 ,
2017 , Victim H’s email address responded to Victim G stating, “So sorry we are out
of phone at the moment,” and instructed that Victim G actually owed $6,215.53 and
Company G should pay $4,100 as soon as possible. The same day, the Victim G stated
that Company G sent $4,100 via wire transfer.

71. According to bank records Victim G wired the funds not to Company H,
but rather to a bank account owned by an individual named “Marcus Smith.”

72. Based on the actions above and my training and experience, I believe

that OGUNGBAIYE harvested the credentials of Victim G and shared them with Co-

29

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 31 of 69 Page|D #:31

conspirator L.M. in order to steal funds from Company G. I believe that Co-
conspirator L.M. used Victim G’s credentials to surveil Victim G’s email account until
an opportunity, such as invoicing, arose. Once an opportunity arose, Co-conspirator
L.M. interjected him/herself into a conversation between Victim G and Victim H, told
Victim G to Wire funds to a fraudulent account, and routed all further conversations
that were intended for Victim H, to Co-conspirator L.M.’s yahoo.com email address
Further, according to search warrant returns Co-conspirator L.M. would send all
outbound emails to Victim G from an email address that was identical to Victim H,
but all return emails from Victim G to that address were directed to Co-conspirator
L.M.’s yahoo.com email address

73. On or about October 31, 2017, bank surveillance footage showed a man
later identified by CS-l as co-conspirator IDOWU depositing funds into the
aforementioned bank account of “Marcus Smith.”

74. A message containing bank account information in the name of “Marcus
Smith” was observed on ETA Phone 2 dated on or about November 24, 2017,
indicating that ETA had knowledge of this account and the overall scheme.

C. BABABTUNDE LADEH]NDE LABIYI

7 5. A_ review of ETA’s Phones revealed an image of a fraudulent French
passport, number }QG{XX5964, in the name of “Chattman Ronald Stewart” as well as
an image of a fraudulent-United Kingdom _passport, number XXXX4629, in the name
of “Beckham Smith Dave,” These two passports contained an identical photograph in

two different names Additionally, ETA Phone 1 contained a copy of the original

30

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 32 of 69 Page|D #:32

image of the photograph that the aforementioned passport thumbnail photos were
derived from, indicating that ETA had knowledge of this photograph.

7 6. According the French government, the above-referenced French
passport in the name of “Chattman Ronald Stewart” is fraudulent

77 . According to the British government, the above-referenced United
Kingdom passport in the name of “Beckham Smith Dave” is fraudulent

78. In the course of investigating the true identity of “Chattman Ronald
Stewart,” law enforcement reviewed the Illinois driver’s license photograph of
LAB].'YI provided by the Illinois Secretary of State.

7 9. According to the FBI’s Forensic, Audio, Video and Image Analysis Unit,
the photograph from the passport in the name of “Chattman Ronald Stewart” appears
to be the same individual as the Illinois driver’s license photograph of LABIY`[ based
on “multiple similar characteristics and several unique characteristics.”

80. On or about June 18, 2018, CS-l identified the passport photograph of
“Chattman Ronald Stewart” and “Beckham Smith Dave” by the alias “Junior,” stating
that “he works for ETA” and that “Junior” gives ETA cash and money orders that CS-
1 believed to originate from fraudulent activity.

81. Having reviewed the aforementioned photographs and based on my
experience in this investigation, l believe the passport photograph of “Chattman
Ronald Stewart” and “Beckham Smith Dave” and LABIYI’s Illinois driver’s license

photograph appear to be the same person.

31

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 33 of 69 Page|D #:33

82. These two passports Were used to open approximately fourteen U.S.
bank accounts in the aforementioned fraudulent names of “Chattman Ronald
Stewart” and “Beckham Smith Dave” (or variations thereof), as indicated both in
bank records and referenced in messages obtained from ETA’s Phones

83. Several of these bank accounts included the email addresses
chattmanstewart@gmail.com or bechamdave@gmail.com in the account opening
documents A review of search warrants records for these email addresses further
linked these fictitious names to LABIYI.

84. For instance, email records indicated that email address
bechamdave@gmail.com was linked by cookies to the email addresses
labiyi@gmail.com, labiyi500@gmail.com and chattmanstewart@gmail.com.3 Email
account labiyi@gmail.com Was registered to “Junior Labiyi” with phone number XXX-
XXX-OOOG.

85. Telephone subscriber records indicate phone number XXX-XXX-OOOS is
assigned to LABIYI.

86. According to court authorized pen register trap and trace data, from
approximately April 25, 2017, to on or about September 16, 2018, phone number XX_`X-
XXX-OOOG has communicated at least 631 times with ETA by text message or voice

calls

 

3 Google keeps records that can reveal accounts accessed from the same electronic device,
such as the same computer or mobile phone, including accounts that are linked by “cookies,”
which are small pieces of text sent to the user’s Internet browser When visiting websites

32

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 34 of 69 Page|D #:34

87 . On or about May 30, 2018, records from Blackberry Corporation
indicated that BBM PIN XXXXF4E7 was associated With phone number XXX-X§D{-
0006. _

88. According to a second court authorized pen register trap and trace data
regarding BBM PIN XXXXF4E7, from on or about November 2, 2017, to on or about
April 10, 2018, LABIYI, communicated at least 106 times with ETA,

89. Information recovered from ETA’s Phones included that from
approximately May 2017 to approximately February 2018, the fictitious name
“Chattman Ronald Stewart” (or a variation thereof) with multiple bank account
numbers appear at least 34 times in the form of text messages, BBM messages and/or
Skype messages Also, from approximately May 2017 to approximately February
2018, the fictitious name “Beckham Dave Smith” (or a variation thereof) with
multiple bank account numbers appears at least 19 times in the form of text
messages, BBM messages and/or Skype messages These communications indicate
that ETA was not only knowledgeable about the accounts in these Hctitious names
but communicated them to various known and unknown co-conspirators in
furtherance of this wire fraud scheme, including OGUNGBAIYE

1. Romance Scam of Victim I

90. ETA’s Phones also contained evidence of multiple romance scams in
which ETA conspired with LABIYI to obtain victim money derived from online fraud.

For example, contained within ETA’s Phones was a screenshot displaying a bank

33

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 35 of 69 Page|D #:35

transaction receipt for a $33,000 wire transfer from Victim I’s TD Bank account to
Citi Bank account number X§Q§XX7 106 registered to “Chattman Ronald Stewart.”

91. According to records obtained from Citibank, on or about January 24,
2018, account }QQ{X7 106 registered to “Chattman Ronald Stewart” received a
$33,000 wire transfer from Victim I.

92. In July and August 2018, Victim l was interviewed by law enforcement
and confirmed s/he made the $33,000 wire transfer. Victim I provided law
enforcement with his/her bank records indicating the $33,000 wire transfer on or
about January 24, 2018, that Victim I made from his/her TD Bank account number
XXXXXXGOlZ to the “Chattman Ronald Stewart” account listed above. Victim I’s
bank records further indicate the $33,000 was wired immediately following a deposit
into Victim I’s account of $35,393.50. As a result, Victim I was an unwitting money
mule in this scheme. Victim I stated, in summary, that s/he met an individual by the
name of “Ed Gunn” online through Facebook in response to Victim I’s Facebook post
regarding relationship difficulties In approximately November 2016,' “Ed Gunn”
introduced Victim l to an individual by the name of “Suave Rochet,” a resident of
Nigeria. Victim I communicated via text messaging with “Suave Rochet” two to three
times daily and referred to him/her as his/her boy/girlfriend. “Suave Rochet”
transferred in excess of the $33,000 Victim l transferred in multiple increments into
Victim I’s bank account from approximately June 2017 to May 2018. “Suave Rochet”
claimed the money was from an inheritance and recruited Victim I through the

romance scam to launder the money for “Suave Rochet.”

34

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 36 of 69 Page|D #:36

2. Romance Scam of Victim J

93. In another example, both of ETA’s Phones contained a screenshot dated
on or about October 15, 2017. That screenshot displayed a Chase Bank transaction
receipt for a $3,000 wire transfer from Victim J’s JPMorgan Chase Bank account to
Citi Bank account number X§Q{XX7 106 registered to “Chattman Ronald Stewart”

94., On or about January26, 2018, Victim J called the FBI public access line
to report a romance scam and a purported loss of approximately $105,000. Victim J
stated s/he met an individual online, “Emilia Alois.” Victim J stated that on or about
October 14, 2017, s/he Wired approximately $3,000 to Citibank account number
XX)D{X7 106, to “Chattman Ronald Stewart.”4

95. On or about August 9, 2018, Victim J was interviewed by law
enforcement Victim J stated that s/he met “Emilia Alois” on Match.com.5 “Emilia
Alois” indicated that she was from West Hollywood, California, and told Victim J that
she needed to go to Brazil to compete for a road project Upon returning to West
Hollywood, “Emilia Alois” told Victim J that she had won the project but needed to
pay a $3,000 fee to get the equipment out of port and onto the job site. Victim J
confirmed that on or about October 14, 2017, s/he sent $3,000 from his/her JPMorgan

Chase Bank account to a “friend” of “Emilia Alois” (as described above).

 

4 Victim J also wired additional funds to individuals not named in this complaint

5 The “Emilia Alois” account has since been suspended by Match.com.

35

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 37 of 69 Page|D #:37

3. Romance Scam of Victim K

96. In a third example, in or around October and November 2018, Victim K
was interviewed by law enforcement Victim K stated, in summary, that on or about
September 2017, s/he was contacted unexpectedly on Instagram by a woman
identified as “Sarah Allison.” “Sarah Allison” advised that she Was looking for a friend
and Victim K began communicating with her via Instagram on a daily basis “Sarah
Allison” explained that she had lived in New York, Texas and now resided in London,
England. In or around November 2017, “Sarah Allison” informed Victim K that she
was in receipt of a $2.5 million inheritance, but she needed financial help to have the
money released. Victim K agreed to help. To assist with Victim K’s payments “Sarah
Allison” used Instagram to introduce Victim K to an attorney iii Rome, Georgia,
identified as “Ronald Bennetti, Sr.” According to “Ronald Bennetti, Sr.’s” instructions
Victim K used his/her own money to deposit funds into accounts at Fifth Third Bank,
JPMorgan Chase Bank, and Bank of America. Victim K also stated that s/he
communicated with several other online individuals regarding this matter as
introduced by “Sarah Allison” and/or “Ronald Bennetti, Sr.”

97. Victim K stated to law enforcement that s/he recalled the names
“Beckham Smith Dave” and “Chattman Ronald Stewart” and stated that s/he sent
money to bank accounts owned by these individuals Victim K provided a list of 1
individuals that s/he communicated with and to whom s/he sent money, which
included the aforementioned names as well as “Samuel C. Giles” (as discussed below

with respect to ANIFOWOSHE) and “Charles Mark” (as discussed below with respect

36

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 38 of 69 Page|D #:38

to AKARIGIDI). Victim K then provided receipts of money transfers s/he made from
approximately November 2017 to approximately October 2018 on behalf of the
aforementioned online personas Victim _K provided two bank receipts to law
enforcement in which Victim K used his/her own funds to deposit money as a result
of the romance scam: (1) on or about December 6, 2017 , for a $20,000 cash deposit
from Victim K into a Fi&h Third checln`ng account ending in XX}QQQ{GSO2; and (2)
on or about December 15, 2017, for a $3,100 cash deposit from Victim K into the same
Fifth Third checking account ending in XXXXXX6802.

98. Records obtained from Fifth Third Bank account X)Q{XXXGSOZ
registered to “Beckham Smith Dave” indicated that on or about December 6, 2017,
and December 15, 2017, two cash transactions were deposited in the amounts of
$20,000 and $3,100, respectively.

99. Additionally, Victim K provided law enforcement with a receipt for a
wire transfer on or about December 28, 2017, for $15,000 from Victim K’s bank
account to Citibank account number XXXXX7106 in the name of “Chapman Ronald
Stewart”6

100. According to Citibank bank records account XXXXX7106 was registered
to “Chattman Ronald Stewart” and received a $15,000 wire transfer on or about

December 28, 2017 , from Victim K.

 

6 l believe this is a typographical error either by Victim K or the bank employee who processed
the transaction,

37

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 39 of 69 Page|D #:39

4. Romance Scam of Victim L

101. In a fourth example, on or about October 25, 2018, Victim L was
interviewed by law enforcement about romance scams, namely about “Chattman
Ronald Stewart” and “Samuel Giles” (discussed below in section III.E.2). Victim L
showed law enforcement personal notes with the name “Chattman Ronald Stewart,”
with bank account number X)QCXXHOS, previously linked to a Citibank account, as
well as other receipts showing multiple wire transactions going to various
individuals Citibank account records indicate that the account XXXXX7106 held in
the fictitious name of “Chattman Ronald Stewart,” matches the account number
written in Victim L’s personal notes Citibank account records for account
}Q{X)Q{7106, in the name of “Chattman Ronald Stewart,” reflect a $17,266.83 Wire
transfer from Victim L on or about April 2, 2018. According to Victim L, due to this
fraud scheme, s/he suffered an estimated financial loss of approximately $75,000,
which was secured by taking out a personal loan.

102. On approximately nine previous occasions Citibank account number
XXXXX7106 With the corresponding name “Chattman Ronald Stewart” (or a
variation thereof) appeared in ETA’s phone communications to unknown co-
conspirators indicating ETA was aware of this fictitious name and account number.
Based on my training and experience, numerous transactions from one victim
(Victims L and K, for example) to multiple co-conspirators in this investigation

further corroborate the overall conspiracy.

38

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 40 of 69 Page|D #:40

D. BARNABAS OGHENERUKEVWE EDJIEH

l 103. A review of ETA’s Phones revealed an image of a fraudulent United
Kingdom passport number XXX`XX8905 in the name of “Garry Jimmie Stephen,”

104. According to information obtained from the British government, the
above-referenced United Kingdom passport in the name of “Garry Jimmie Stephen”
is fraudulent

105. In the course of investigating the true identity of “Garry Jimmie
Stephen,” law enforcement obtained an Illinois driver’s license of EDJIEH. Based on
my experience in this investigation, the photograph of EDJIEH appears to be the
same individual in the passport photograph of “Garry Jimmie Stephen,”

106. According to the FBI’s Forensic, Audio, Video and Image Analysis Unit,
the photograph submitted from the passport in the name of “Garry Jimmie Stephen”
appears to be the same individual as the Illinois driver’s license photograph of
EDJIEH based on “multiple similar class characteristics and several unique
characteristics”

107 . On or about June 18, 2018, CS-l identiEed the passport photo of “Garry
Jimmie Stephen” as a person CS-l knew as “Barnabus” from observing him on
occasion meeting in person with ETA,

108. This passport was used to open three U.S. bank accounts in the
aforementioned fraudulent name of “Garry Jimmie Stephen” (or a variation thereof),
as indicated both in bank records and referenced in messages obtained from ETA’s

Phones, and discussed below in the romance scam of Victim M.

39

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 41 of 69 Page|D #:41

109. All three _of these bank accounts included the email address
coreykiddwittstock@gmail.com in the account opening documents A review`of search
warrant records for this email address further linked this fictitious name to EDJIEH.
For instance, email records indicated that this email address was linked by cookies
to the email addresses edjiehbarnabas@gmail.com and edjiehjudith@gmail.com.
Email account edjiehbarnabas@ginail.com was registered to “Barnabas Edjieh” with
phone number X§Q{-XXX-6461. Email account edjiehjudith@gmail.com was
registered to “Edjieh Judith.”

110. According to court authorized pen register trap and trace data from on
or about April 6, 2017, to on or about September 12, 2018, phone number XXX-§Q{X-
6461, registered to EDJIEH communicated at least 590 times with ETA by text
message or voice call.

111. A law enforcement database search for phone number XXX-XXX-6461
resolved to a “Barnabas Edjieh” with an associated address in Chicago, Illinois

112. A review of the search warrant internet search history of
coreykiddwittstock@gmail.com revealed that from on or about January 30, 2017 , to
on or about April 26, 2018, driving directions to the same address in Chicago, Illinois,
mentioned immediately above, was searched over 600 times

113. Additionally, from on or about March 8, 2017 , to on or about April 15,
2018, driving directions to a specific address in Chicago, Illinois 60645 was searched
over 50 times According to CS-l, this specific address is where CS-l observed

EDJIEH meet ETA,

40

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 42 of 69 Page|D #:42

114. Additional information gathered from ETA’s Phones revealed that from
approximately May 2017 to February 2018, the fictitious name “Garry Jimmie
Stephen” (or a variation thereof) with multiple bank account numbers appears at
least eight times in the form of a text, BBM, and/or Skype message. These
communications indicate the ETA was not only knowledgeable about the accounts in
these Hctitious names but communicated them to various co-conspirators in
furtherance of this wire h'aud scheme.

1. Romance Scam of Victim M

115. Based on search warrant returns for ETA Phone 2, on or about
September 18, 2017, ETA sent a BBM message to another BBM account that he
controlled containing Bank of America account number XXXXXXXX3320, the title of
the account as “Garry J Stephen,” and routing number XX}Q{X4808.

116. According to records obtained from Bank of America,' account
XXXXXXXXSSZO was registered to “Garry Jimmie Stephen” and received a $13,000
cash deposit on the same day as the aforementioned BBM message.

117. On or about September 26, 2018, Victim M was interviewed by law
enforcement Victim M stated, in summary, that s/he has been communicating online
with an individual named “Dave King” since approximately December 2016.
Victim M first met “Dave King” through the online dating service. “Dave King’s”
profile indicated “Dave King” was from the Kokomo, Indiana area. Victim M and
“Dave King” communicated three or four times a week, primarily through text

messaging but also on the phone.

41

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 43 of 69 Page|D #:43

118. According to Victim M, s/he accepted and transferred money on behalf
of and at the direction of “Dave King” approximately 20 times since their relationship
began, consistent with the activities of an unwitting money mule. Victim M used both
Western Union and Money Gram to send “Dave King” money in increments varying
from $700 to $10,000. Victim M confirmed that s/lie had sent $13,000 on behalf of
“Dave King” in or around September 2017. In this instance, monies were sent to Bank
of America account XXXXXXXXBBZO because Victim M was not able to use Western
Union or Money Gram for that particular transaction. Victim M stated that s/he has
not kept any of the money sent to him/her from “Dave King,” and in fact has sent
“Dave King” approximately $6,000 to $'7,000 of his/her own money.

E. SULTAN OMOGBADEBO ANIFOWOSHE

119. A review of ETA’s Phones revealed that from approximately
October 2017 to approximately February 2018, the fictitious name “Samuel
Christopher Giles” (or a variation thereof) with an associated bank account number
appears at least 15 times in the form of a text, BBM and/or Skype message, including
on at least one occasion to OGUNGBAIYE, consistent With the Wire fraud schemes
described above.

120. In the course of investigating the true identity of “Samuel Christopher
Giles,” law enforcement obtained an Illinois State identification photograph of
ANIFOWOSHE.

121. On or about June 18, 2018, CS-l identified the Illinois State

identification photograph of ANIFOWOSHE by the name “Ayinde,” and stated that

42

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 44 of 69 Page|D #:44

ANIFOWOSHE works with ETA to cash out money orders that CS-l has observed
ETA tell ANIFOWOSHE to go pick up.

122. Law enforcement has reviewed Fifth Third bank records and still images
of video footage pertaining to an account opened in the name of “Samuel Christopher
Giles” These documents included a scanned copy of a United Kingdom passport
XXXXX9368 in the name of “Samuel Christopher Giles” as well as two images of an
individual inside a Fifth Third branch location. The first photo, dated November 13,
2017, at 3:59:08 p.m. Central Standard Time (CST), shows this individual at the teller
station when the account Was opened. The second photo, dated November 16, 2017,
at 11:00:23 a.m. CST, shows What appears to be the same individual at the teller
station withdrawing $9,000.

123. According to information obtained from the British government, the
United Kinngm passport XXXXX9368 in the name of “Samuel Christopher Giles” is
fraudulent

124. On or about July 27, 2018, CS-l was shown the aforementioned United
Kingdom passport photograph in the name of “Samuel Christopher Giles” and the
two Fifth Third Bank branch teller photographs CS-l identified the passport
photograph of “Samuel Christopher Giles” by the name “Ayinde,” which was
previously associated to the Illinois state identification photograph of

ANIFOWOSHE.

43

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 45 of 69 Page|D #:45

125. Based on my experience in this investigation, I believe that the United
Kingdom passport photograph of “Samuel Christopher Giles” appears to be
ANIFOWOSHE as depicted in his Illinois state identification photograph

126. According to bank records and information obtained from bank
investigators United Kinngm Passport XXXXX9368 was used to open five U.S. bank
accounts in the name “Samuel Christopher Giles” (or a variation thereof), each time
utilizing s.giles439@outlook.com as the email address associated with this fictitious
identity.

127. Search warrant records obtained for email account
s.giles439@outlook.com identified three emails from Bank of America indicating that
debit cards were sent to “SAMUEL C GILES” at an address in Chicago, Illinois

128. A search through a law enforcement database has ANIFOWOSHE
associated with the aforementioned address Additionally, the United States Postal
Service reports mail in the name of ANIFOWOSHE has been delivered to the same
aforementioned address

1. Romance Scam of Victim K

129. In furtherance of this wire fraud scheme, Victim K, previously discussed
as an online victim as it pertained to co-conspirator LABIYI (in`fra at section III.C.3),
and will be discussed in relation to AKARIGIDI (supra at section III.F.l), also
transferred money to ANIFOWOSHE under the false pretenses of a
romance/inheritance scam at the direction of the lawyer “Ronald Bennetti Sr.”

Specifically, a money transaction receipt provided to law enforcement by Victim K

44

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 46 of 69 Page|D #:46

indicated a $1,500 wire transfer from Victim K’s JPMorgan Chase bank account on
or about April 12, 2018, to Byline Bank account number XXXXXX127O in the name
of “Samuel Christopher Giles.`” Victim K confirmed to law enforcement that s/he sent
the $1,500 to account XXXXX`X1270, as instructed by “Ronald Bennetti, Sr.”

130. According to Byline Bank records account XXXXXX127 0 registered to
“Samuel Christopher Giles” received a $1,500 Wire transfer on or about April 12,
2018, from Victim K. Numerous transactions from one victim, Victim K, to multiple
co-conspirators show these defendants are part of the same conspiracy.

2. Romance Scam of Victim L

131. On or about October 25, 2018, Victim L was interviewed by law
enforcement Victim L stated, in summary, that s/he met “Yussif Ibrahim,” who uses
the name “Frank,” online through Facebook in response to Ibrahim’s Facebook friend
request Victim L, Who told law enforcement that s/he was a recent widow/er, accepted
the friend request out of loneliness. Victim L and “Frank” engaged in a romantic
relationship online via Facebook, email and Google'Hangout. Assurances by “Frank”
that “Frank” would join Victim L in the United States for a future together led
Victim L to send money to “Frank” and his friends to help “Frank” pay for his son,
“Sam’s” medical bills Victim L sent money via Western Union and bank wire
transfers to multiple individuals including “Samuel Christopher Giles” and
“Chattman Ronald Stewart”

132. According to Victim L, on or about November 21, 2017, and on or about

December 13, 2017, Victim L deposited personal funds in the forms of a $13,700

45

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 47 of 69 Page|D #:47

cashier’s check and a $14,220 cashier’s check, respectively, in to PNC Bank account
XXXXXX4801 in the name of “Samuel Giles” Victim L maintained personal notes
and receipts with “Samuel Giles’s” PNC Bank account number XXXXXX4801 and
bank address in Chicago. PNC Bank account records for the account held in the
fictitious name of “Samuel Giles” reflects both deposits

F. BABATUNDE IBRAHEEM AKARIGIDI

133. A review of ETA’s Phones revealed that from approximately July 2017
to approximately February 2018, the fictitious name “Charles Mark” (or a variation
thereof) with an associated bank account number appears at least four times in the
form of a text, BBM and/or Skype message, consistent with the scheme to defraud.

134. In the course of investigating the true identity of “Charles Mark,” law
enforcement obtained an Illinois driver’s license photograph of AKIRIGIDI.

135. On or about June 18, 2018, CS-l identified the Illinois driver’s license
photograph of AKARIGIDI by the name “AK,” stating that “ ” was likely involved
in fraudulent activities with ETA and that CS-l observed AK ask ETA for bank
information to do money transfers

136. Bank account opening records include a scanned copy of a United
Kingdom Passport XX)G{`X8493 in the name of Charles Mark. The bank also provided
two images of an individual inside a branch location dated December 5, 2017, at
12:52:49 p.m. CST and December 5, 2017, at 1:39:53 p.m. CST, which show this

individual at the teller station when the account was opened.

46

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 48 of 69 Page|D #:48

137 . According to information obtained from the British government, the
above-referenced United Kingdom passport in the name of “Charles Mark” is
fraudulent

138. On or about July 27 , 2018, CS-l identified the passport photograph of
“Charles Mark” and the two aforementioned bank teller images as the person CS-l
knew by the name “AK,” which was previously identified as the Illinois driver’s
license photograph of AKARIGIDI. CS-l further stated that CS-l has seen “AK”
several times with ETA.

139. Based on my experience in this investigation, I believe that the passport
photograph of “Charles Mark” appears to be AKARIGIDI.

140. According to bank records and officials United I{ingdom Passport
)OQ{XX8493 in the name of “Charles Mark” was used to open four U.S. bank accounts
in the name “Charles Mark” (or a variation thereof'), each time utilizing
markcharles0484@gmail.com as the email address associated With this fictitious
identity.

141. Search warrants records obtained for email account
markcharles0484@gmail.com revealed additional information linking the fictitious
name “Charles Mark” to AKARIGIDI. For instance, email records indicated that
email address markcharles0484@gmail.com was linked by cookies to the email
addresses bakarigidi@gmail.com and ibraheema7919@gmail.com. Email address
bakarigidi@gmail.com was registered to “B A.” Email address

ibraheema7919@ginail.com was registered to “ibraheema a.”

47

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 49 of 69 Page|D #:49

1. Romance Scam of Victim K

142. In furtherance of this wire fraud scheme, Victim K, previously discussed
as an online victim as it pertained to co-conspirators LABIYI and ANIFOWOSHE,
also transferred money to AKARIGlDI under the false pretenses of a
romance/inheritance scam at the direction of the lawyer “Ronald Bennetti Sr.”
Specifically, a money transaction receipt provided to law enforcement by Victim K
indicated a $15,000 cash deposit from Victim K on or about January 4, 2018, to Fifth
Third Bank account number XX)QQQ{QG% in the name of “Charles Mark.”

143. According to Fifth Third Bank records account XXXXXX9699 registered
to “Charles Mark” received a $15,000 deposit on or about January 4, 2018. Based on
my training and experience, numerous transactions from one victim, Victim K, in
particular, to multiple co-conspirators in this investigation show these individuals
are part of the same conspiracy.

2. Employment Scam of Victim N

144. On or about November 28, 2018, Victim N was interviewed in person by
law enforcement In summary, Victim N stated that s/he was hired by an individual
named “Jackson Walker” to work at an online company called Noblon LLC as an
accounts payable clerk. Noblon LLC was purportedly located in Corpus Christi,
Texas. Victim N’s job was to handle payments to Noblon LLC’s vendors Victim N
utilized his/her personal bank accounts at Wells Fargo Bank, JPMorgan Chase Bank
and Bank of America, one of which was opened at the direction of “Jackson Walker,”

to make payments to vendors Victim N received deposits into his/her bank accounts

48

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 50 of 69 Page|D #:50

then withdrew the money as cash, checks or money orders and deposited the money
in to various bank accounts believing s/lie was paying vendors This scheme is
consistent with the activities of an unwitting money mule.

145. Bank records obtained from JPMorgan Chase Bank account number
XXXXX5625 in the name of “Charles Mark” indicated the deposit of a $28,450 Bank
of Ariierica cashier’s check from Victim N, on or about June 13, 2018, consistent with
the aforementioned scam.

146. Furthermore, records obtained from Walmart and MoneyGram revealed
that a few days later, from on or about June 14, 2018, to on or about June 18, 2018,
approximately 15 money orders totaling approximately $12,800 were purchased
using the $28,450 as the funding source. These money orders were purchased with
debit card x0218 for JPMorgan Chase Bank account number XXXXX5625 in the name
of “Charles Mark,”

147. Subsequently, according to additional JPMorgan Chase records five of
these money orders were deposited into account number XXXXX2006, owned by
AKARIGIDI in or around June 2018 totaling approximately $4,400. All five of these
money orders had the purchaser name and recipient name written as “Babatunde
Akarigidi.”

148. Also, according to Bank of America records one of these money orders
was deposited into account number XXXXXX5477, owned by Insurance Auto Auctions

Inc., in or around June 2018 for approximately $400.

49

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 51 of 69 Page|D #:51

149. Records obtained from Insurance Auto Auctions Inc., indicated that this
money order was used to purchase a vehicle at auction by ETA on or about June 19,
2018. ETA provided government identification to purchase this vehicle on behalf of a
Nigerian car company named Real Absolute. Based on my experience and training,
this shows that ETA was a beneficiary of the fraud.

G. ADEWALE ANTHONY ADEWUMI
150. A review of ETA’s Phones revealed that from approximately July 2017

to approximately February 2018, the fictitious name “Johnson Collins” (or a variation
thereof) and a Bank of America account )Q{XXXXXXZZOO (as discussed below),
appears at least seven times in the form of a text, BBM and/or Skype message,
consistent with the scheme to defraud.

151. According to bank records and information obtained from bank
investigators United Kingdom Passport XXXXX5243 in the name of “Johnson
Collins” was used to open three U.S. bank accounts in the name “Johnson Collins” (or
a variation thereof). Upon opening this account, collinsjohnsonOl1@gmail.com and
phone number )Q§X-XXX-8419 were recorded as the account holder’s contact
information,

152. According to a law enforcement database, the subscriber of phone
number XXX-XXX-8419 is “Adewale Anthony Adewumi,” a Nigerian national With a

listed address in Texas.

50

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 52 of 69 Page|D #:52

153. According to telephone records the subscriber of phone number )Q{X-
XXX-8419 was registered to “Adewale Adewumi,” address 9821 Summerwood Circle,
Apt 2602, Dallas Texas 7 5243 with secondary phone number of XXX-XXX-1254.

154. According to additional telephone records phone number XXX-XXX-
1254 is registered to “Adewale Adewumi” of Dallas Texas.

155. According to court authorized pen register trap and trace data from on
or about J urie 25, 2017, to on or about June 22, 2018, phone number X}Q{-XXX-1254,
registered to ADEWUMI, had communicated at least 33 times with ETA by text
message or voice call.

156. Email account records obtained for collinsjohnsonOll@gmail.com
indicated that this email account was created from IP address
2602:306:bda7:a510:a133:795f:f9ae:44a4 and registered to “Collins Johnson.”

157. IP address records for 2602:306:bda7:a510:a133:795f:f9ae:44a4 resolved
to an individual named “Gaer Dunn” at 9821 Summerwood Circle, Apt 2602, Dallas,
Texas 75243, the same address to which telephone number XXX-XXXX-1254 is
registered in ADEWUMI’s name.

158. Search warrant records obtained for email account
collinsjohnsonOl1@gmail.com revealed several incoming money transfers from
apparent victims to a PayPal account in the name of “Johnson Collins.” These
deposits were then routinely transferred to a PayPal account in the name of “Adewale
Adewumi,” consistent with the scheme to defraud. In total, from approximately

December 2017 to approximately February 2018, email activity indicated

51

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 53 of 69 Page|D #:53

approximately 39 money transfers sent from a PayPal account connected to
collinsjohnsonOl1@gmail.com to a PayPal account in the name of “Adewale Adewumi”
totaling at least $52,000.

159. A further review of email account collinsjohnsonOll@gmail.com detailed
approximately 10 emails in the fall of 2017 from a liberal arts university in Texas,
sometimes addressed to “Adewale.”

160. Records obtained from the liberal arts university in Texas indicated that
an individual named “Adewale A. Adewumi” was a student at the university with the
same date of birth and physical address as the driver’s license information obtained
from a law enforcement database search for ADEWUMI.

1. Romance Scam of Victim 0

161. Bank records obtained from TCF Bank account number XXXXXX0387
opened with fictitious United Kingdom Passport XXXXX5243 in the name of “J ohnson
Collins” revealed a $14,999.98 check deposit from Victim 0 on or about November 27 ,
2017.

162. In or around October 2018, Victim O was interviewed by law
enforcement In summary, Victim O became an unwitting money mule in a romance
scam in which an online persona by the name of “Claire Anderson” convinced Victim
O that “Claire Anderson” had cancer and needed to travel to Nigeria for family
reasons Eventually, “Claire Anderson” asked Victim O for financial favors by having
Victim O receive deposits into Victim O’s bank accounts and turn the funds into

money orders “Claire Anderson” also had Victim O allow “Claire Anderson” to use

52

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 54 of 69 Page|D #:54

Victim O’s accounts for the Wiring in and out of large amounts of money, Victim O
confirmed that s/lie recalled a transaction over $14,000 taking place through one of
his/her bank accounts in or around November 2017 at the direction of “Claire
Anderson.”

2. Romance Scam of Victim P

163. In another instance, bank records obtained for Bank of America account
number XXXXXXXXZ200 (as found in ETA Phone 2, above) indicate that account
XXXXXXXX2200 was opened with a fictitious United Kingdom Passport XXXXX5243
in the name of “Johnson Collins” The records revealed that between on or about
September 5, 2017 , and on or about September 8, 2017, three transactions totaling
approximately $4,800 Were transferred in to this account by Victim P.

164. In or around October 2018, Victim P was interview by law enforcement
In summary, Victim P stated that s/he had been the victim of a romance scam. In or
around April 2017, Victim P had signed up for a dating website where s/he had met
an individual named “George Bobby Edwards” who Victim P believed to be living in
Michigan. Victim P confirmed that s/he had sent a total of approximately $18,000
over a six-month period to “George Bobby Edwards” by wiring money through
Walmart, Stop + Shop, and Bank of America money transfers Victim P stated that
“George Bobby Edwards” told him/her that “George Bobby Edwards” needed to pay
off some debt and provided Victim P a story regarding his hard times and asked the
money be made out to “Collins.” “George Bobby Edwards” told Victim P that “Collins”

would be paying off debt on his behalf Victim P had the following transactions noted

53

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 55 of 69 Page|D #:55

in his/her check book which were made out to “Collins”: September 5, 2017 - $1,000;
September 7, 2017 - $1,800; and September 8, 2017 - $2,000, consistent with deposits
indicated in the aforementioned Bank of America account X`XXXXXXXZZOO.

H. MIRACLE AYOKUNLE OKUNOLA

165. A review of ETA’s Phones revealed that from approximately July 2017
to approximately September 2017 , the Hctitious name “Luke Johnson” (or a variation
thereof) with associated bank account number appears at least eight times in the
form of a text, BBM and/or Skype message, consistent with the scheme to defraud.

166. In the course of investigating the true identity of “Luke Johnson” law
enforcement obtained an Illinois State identification photograph of OKUNOLA.

167 . In a review of publicly available information on the internet, law
enforcement observed three photographs from social media accounts linked to
OKUNOLA. The first photograph was an image uploaded to a Facebook account
attributed to the display name “Miracle Okunola.” The second and third images were
uploaded to a Google account with the display name “Okunola Miracle.” These images
appear to be the same individual in the Illinois State identiHcation photograph of
OKUNOLA.

168. According to the FBI’s Forensic, Audio, Video and Image Analysis Unit,
the photograph submitted from the Illinois State identification photograph of -
OKUNOLA has “multiple similar class characteristics” as the aforementioned social

media photos of OKUNOLA, however “due to the lack of visible unique

54

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 56 of 69 Page|D #:56

characteristics” the questioned images of Miracle Okunola and the known image of
Miracle Okunola could not be identified or eliminated as being the same individual.”

169. Facebook records indicated that the Facebook account with the display
name “Miracle Okunola” was registered to “Miracle Okunola” With associated email
address okunola.miracle@gmail.com and verified phone numbers XXX-XXX-l€ll,
XXX-XXX-9336 and XXX-)GQ{-5025.

170. Google records indicated that the Google account with the display name
“Okunola Miracle” was registered to “Okunola Miracle” with email address
okunola.miracle1@grnail.com.

171. Further open source internet research on the name “Miracle Okunola”
resolved to a Twitter account with the display name “Okunola Miracle.”

17 2. Twitter records indicated that the aforementioned Twitter account was
associated with the email account okunola.miraclel@gmail.com and phone number
XXX-XXX-5025, linking these three social media accounts to the same individual.

173. According to court authorized pen register trap and trace data from on
or about November 28, 2017 , to on or about February 20, 2018, phone number XXX-
XXX-1611 associated with OKUNOLA had communicated at least nine times with
ETA by text message or voice call.

174. According to court authorized pen register trap and trace data on or
about July 27, 2017 , phone number XXX-XXX-9336, associated with OKUNOLA, had

communicated at least six times with ETA by text message or voice call.

55

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 57 of 69 Page|D #:57

175. According to bank records Nigerian Passport )QCXXX8685 in the name
of “Luke Johnson” was used to open five U.S. bank accounts sometimes providing the
phone number XXX-XXX-5025 and email address j .luke39@yahoo.com or
zack.jacob90@yahoo.com in the opening documents Additionally, the account
opening documents included a scanned copy of a Nigerian Passport m8685 in
the name of “Luke Johnson.” This passport photograph also appears to be the same
individual shown in known photographs of OKUNOLA.

176. Based on the fact that the photograph in the “Luke Johnson” passport
is that of OKUNOLA, I believe the Nigerian passport XXXXXSGS, in the name “Luke
Johnson” is fraudulent

17 7. Email account records indicated that email address
zack.jacob90@yahoo.com was registered to a “Zack Jacob” with associated phone
number XXX-XXX-9336, which was previously associated `to the Facebook account in
the name of “Miracle Okunola.”

178. Further research of a law enforcement database indicated that phone
number XXX-XXX-9336 was linked to bank accounts in the names of “Zack Jacob”
and “Abraham Tom” (or a variation thereof).

179. According to bank records Nigerian Passport number XXXXX1312 in
the name of “Jacob Zack” was used to open a bank account in the aforementioned
fraudulent name, providing the email address j.luke39@yahoo.com in the opening

documents further corroborating the link between “Luke Johnson” and “Jacob Zack.”

56

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 58 of 69 Page|D #:58

180. According to bank records and information obtained from a bank
investigator, Nigerian Passport number XXXXX1877 in the name of “Abraham Tom”
was used to open two bank accounts utilizing phone numbers XXX-XXX-9336 and/or
XXX-X)D{-5025 as well as email addresses j.luke39@yahoo.com and/or
tom_abraham@yahoo.com in the opening documents further corroborating the link
between “Luke Johnson” and “Abraham Tom.”

181. Email account records indicated that email address j.luke39@yahoo.com
was registered to “johnson luke” With a recovery phone number of }Q{X-XXX-9336.

182. Search Warrant records for j.luke39@yahoo.com revealed several email
notifications of bank account enrollments for “Luke Johnson” and/or “Jacob Zack” as
well as emails with attachments containing .jpeg files of shipping labels addressed to
third party individuals

1. Employment Scam of Victim Q

183. A further review of ETA’s Phones revealed a wire transfer of $2,984 from
Victim Q’s Bank of Oklahoma account to a JPMorgan Chase Bank checking account
XXXXX3856 in the name “Luke Johnson.”

184. According to bank records the aforementioned JPMorgan Chase Bank
account in the name “Luke Johnson” indicated a deposit of $2,984 on or about July 31,
2017.

185. In or around August and September 2018, Victim Q was interviewed by
law enforcement Victim Q stated, in summary, that in approximately June 2017,

s/he was contacted online by and individual named “L. Johnson” on Linkedln.

57

Case: 1:18-cr-00818 Document #: 1- Filed: 12/04/18 Page 59 of 69 Page|D #:59

“L. Johnson” indicated that he was employed with a company called Fortune Finance
and that he had funds to invest in Victim Q’s enhanced oil recovery project However,
“L. Johnson” indicated that he needed help accessing his funds which Were "tied up"
in Atlanta, Georgia. Victim Q stated that at some point s/he spoke with “L. Johnson”
on the phone and agreed to help “L. Johnson” access his funds Victim Q believed that
“L. Johnson” was from somewhere in Europe, although “L. Johnson” claimed to have
worked in California and Wyoming.

186. On or about September 6, 2018, Victim Q contacted law enforcement via
email stating that s/he went to the Bank of Oklahoma to verify if s/he sent the
aforementioned Wire transfer of $2,984. The bank teller confirmed to Victim Q that
s/he did indeed send the wire transfer, dated and signed by Victim Q on or about
July 28, 2017. A copy of the wire transfer documentation was provided to law
enforcement by Victim Q.

187 . The wire transfer documentation provided by Victim Q appears identical
to an image titled “Wire-7-28-2017.pdf.pdf” from ETA’s Phones including a signature
and date by Victim Q.

188. In or around December 2018, Victim Q sated to law enforcement, in
summary, that the aforementioned $2,984 originated from a deposit into his/her Bank
of Oklahoma bank account, This scheme is consistent with the activities of an
unwitting money mule.

189. Additionally, ETA’s Phones contained a BBM message regarding a wire

transfer dated or about July 28, 2017, containing Victim Q’s name address sender

58

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 60 of 69 Page|D #:60

account number XXXXX3733, the recipient’s account number XXXXX3856, routing
number XXXXXOOIS, and the name “Luke Johnson.”

190. Based on this evidence, the fact that ETA obtained this wire transfer
information in an almost identical format to the actual wire transfer documentation
and sent a BBM message with the co-conspirator’s account information on or about
the same date as the wire transfer was initiated by Victim Q, I believe that ETA was
not only knowledgeable about this transaction, but was involved in this conspiracy to
defraud through an online investment fraud scheme.

I. OLUROTIMI AKITUNDE IDOWU

191. A review of ETA’s Phones revealed an image of a screenshot on or about
December 28, 2016, of a TCF Bank “Account Agreement” in the fictitious name
“N orman Isaac Williams” With an associated bank account number as well as
additional communications in the form of text, BBM and/or Skype messages utilizing
this identity to commit fraud.

192. Additionally, one of ETA’s Phones contained an image of a voided check
from a bank account in the name of “Norman I. Williams.”

193. ln the course of investigating the true identify of “Norman Williams”
law enforcement obtained a forfeited United Kingdom Passport XXXXX9486 in the
name of “Roy Frederick Benson.” According to information obtained nom bank
personnel, this fraudulent passport was abandoned at a bank branch location by the
passport holder on or about September 29, 2017, when he was questioned about

potential fraud in the account of “Roy Benson.” Furthermore, according to bank

59

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 61 of 69 Page|D #:61

personnel, accounts at this bank in the names of “Roy Benson,” “Norman Williams”
and OLUROTIMI IDOWU Were being controlled by the same person. Bank personnel
based this on a comparison of the passport photographs presented to open these
accounts as well as video footage of ATM withdrawals conducted in sequence by the
individual utilizing debit cards held in the accounts for “Roy Benson” and IDOWU.

194. In the course of investigating the true identify of “Roy Frederick
Benson,” law enforcement obtained an Illinois driver’s license photograph of IDOWU.
This photograph appeared to be the same individual as pictured in the United
Kingdom Passport of Roy Frederick Benson.

195. On or about May 9, 2018, law enforcement officers employed by U.S.
Customs and Border Protection conducted an examination of the United Kinngm
Passport XXXXX9486 in the name of “Roy Frederick Benson” and determined that it
was fraudulent

196. According to information obtained from the British government, the
above-referenced United Kingdom passport in the name of “Roy Frederick Benson” is
fraudulent

197 . On or about June 18, 2018, CS-l identiEed the photograph in the United
Kingdom Passport XXXXX9486 in the name of “Roy Frederick Benson” as a person
by the name of “Idol,” stating that s/he met him in person through ETA, but does not
know him Well.

198. Law enforcement officers received bank records and still images of video

footage pertaining to a bank account opened in the name of “Norman I. Williams” and

60

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 62 of 69 Page|D #:62

“Roy Benson.” These documents included a scanned copy of a United Kingdom
Passport XXXXX5431 in the name of “Norman Isaac Williams” a scanned copy of a
United Kinngm Passport XXXXX9486 in the name of “Roy Frederick Benson,” and
at least three images of an individual inside a Fifth Third branch location, conducting
teller transactions in the account of “Norman Williams.” These three photos dated
on or about August 4, 2017, at 10:36:05 a.m. CST, on or about August 4, 2017, at
5:25:15 p.m. CST, and on or about August 5, 2017 , at 10:53:02 a.m. CST, show what
appears to be the same individual at a branch location teller conducting transactions
in the account of “Norman Williams.”

199. According to information obtained from the British government, the
above-referenced United Kingdom passport in the name of “Norman Williams” is
fraudulent

200. In or around July 2018, CS-l was shown a copy of the United Kinngm
Passport photograph in the name of “Norman I. Williams” an Illinois driver’s license
photograph of IDOWU, and the three aforementioned branch teller still images CS-
1 identified the three branch teller still images conducting transactions in the account
of “Norman Williams” by the name “Idol,” the same person s/he previously identified
from the United Kingdom Passport of “Roy Frederick Benson.” CS-l further stated

that “Idol” is friends with ETA, and that CS-l had seen “Idol” at least five times7

 

7 CS-l could not identify the United Kinngm Passport photo in the name of “Norman I.
Williams” stating that the quality of the image Was too poor. Furthermore, CS-l did not
identify the Illinois driver’s license photograph of IDOWU.

61

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 63 of 69 Page|D #:63

201. Based on my experience in this investigation, the passport photograph
of “Roy Frederick Benson” and “Norman I. Williams” appear to be IDOWU.8

202. According to bank records and information obtained from bank
investigators United Kingdom Passport XXXXX5431 in the name of “Norman I.
Williams” was used to open five U.S. bank accounts in the name “Norman Williams”
sometimes providing the email address iswilliams@yahoo.com and/or phone number
XXX-}Q{XJ 998 in the account opening documents d

203. Additionally, according to bank records and information obtained from
bank investigators United Kingdom Passport XX)Q(X9486 in the name “Roy Benson”
was used to open six U.S. bank accounts in the name “Roy Benson” sometimes
providing the email address roybenson38@yahoo.com and/or phone number XXX-
XXX-7998 in the account opening documents

204. According to court authorized pen register trap and trace data
authorized by the Chief Judge of the Northern District of Illinois on or about August
31, 2018, phone number XXX-XXX-7 998 communicated one time with ETA by voice

call.

 

5 According to the FBI’s Forensic, Audio, Video and Image Analysis Unit, the photograph
submitted from the Illinois driver’s license photograph of IDOWU has “multiple similar class
characteristics” as the United Kingdom Passport photograph of “Roy Benson,” however “due
to insufficient image detail and the lack of visible unique characteristics” the passport
photograph of “Roy Benson” “could not be identified nor eliminated as being OIurotimi
Idowu.”

62

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 64 of 69 Page|D #:64

205. On or about July 31, 2018, email records indicated that email account
iswilliams@yahoo.com is registered to “Isaac williams” with a recovery phone number
of XXX-XXX-1381.

206. According to court authorized pen register trap and trace data from on
or about April 24, 2017, to on or about November 28, 2017 , phone number XXX-XXX-
1381 communicated at least 52 times with ETA by text message or voice call.

207. Search warrant records for iswilliams@yahoo.com revealed several
email notifications of bank account enrollments for “Norman Williams.” Further
email records reveal a message dated on or about January 2, 2017, sent from
roybenson38@yahoo.com to iswilliams@yahoo.com stating “hello.” I believe that
IDOWU is using both accounts to perpetrate fraud under both the “Roy Frederick
Benson” and N orman I. Williams” fake identities

1. Business Email Compromise of Victim R

208. A review of ETA Phone 1 revealed an image of a screenshot from on or
about December 28, 2016, of a TCF Bank “Account Agreement” in the fictitious name
“Norman Isaac Williams” with associated bank account number as well as additional
communications in the form of a text, BBM and/or Skype message utilizing this
identity to commit fraud via a business email compromise.

209. Specifically, in or around July 2017, a series of Skype communications
between ETA and a co-conspirator9 contained what appeared to be email instructions

to defraud Victim R through a business email compromise by having Individual J.S.,

 

9 This is a different person than the unnamed co-conspirator discussed in section III.A.l.

63

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 65 of 69 Page|D #:65

who handled financial transactions for Victim R, wire $10,000 to a bank account in
the name of “Norman I. Williams.”

210. For example, on or about July 6, 2017, the co-conspirator sent ETA a
Skype message stating “a beg no give anybody, na emi dey take work” [Please don’t
give this information to anybody, I’m using this for fraud]. ETA sent a return Skype
message of “ok.” ETA then sent another message to the co-conspirator asking where
the money came from. The co-conspirator replied with “[Individual G.B.]. Make I
paste you all the money the woman do today.” Additionally, the co-conspirator sent
ETA another message with instructions to send two wire transfers to two Bank of
New York accounts and then a third wire of $10,000 to an account in the name and
account of “Norman I. Williams” at Fifth Third Bank, consistent with the scheme to
commit fraud through a business email compromise.

211. Later that day, the co-conspirator sent ETA the following Skype
messages, which were recovered from ETA Phone 1. These messages are almost
identical to the emails Victim R received on or around that date from the comprised
email account of his/her boss:

Please wire $10,000 today from [Victim R] account ending in 3019.

Please instruct the verification team to call me at XXX-XXX-7972. King

Adekunle M’alwal The First, 7/6/2017. [Victim R], Please complete the

following items first thing this morning from account ending in 3019.

Please instruct your verification team to call me at D§XX-XXX]-7972. 1.

Transfer $35,000 to [Individual L.B.]’s account ending in 9664. 2. Wire

$5,000 to [Individual P.B.] Bank: Bank of New York ABA No.:

XXXXXOOlS BeneEciary: [LLC Entity] Account No: XXX-XXX238-5

ultimate Beneticiary: [Company R] Account No: XXXXX2188 Thank you,
[Individual J.S.] [.l

>l= =I< z'<

64

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 66 of 69 Page|D #:66

Please wire $10,000 today from [Victim R] account ending in 3019.

Please instruct the verification team to call me at XXX-XXX-7972.

Norman I Williams Fifth third bank Acct#: XXXXXXSOlS Routing #:

XXXX)QUO9 Bank Address: [Chicago, Illinois] Thank you

[Individual J.S.] ----- [Individual J.S.] XXX-XXX-7972 XXX-XXX-2564[.]

212. In or around July 2018, Individual J.S. was interviewed by law
enforcement regarding the aforementioned business email compromise.
Individual J.S. stated, in summary, that s/he worked directly for Victim R.
Individual J.S. received multiple emails on or about July 5, 2017, and on or about
July 6, 2017, from purportedly from Victim R requesting a $10,000 transfer be sent
from Victim R’s bank account to a bank account in the name of “N orman I Williams”
at Fifth Third bank account XX)D{XXBOlS and routing number XXXXX3909.
Individual J.S. further indicated that s/he initiated the wire transfer, but soon
afterwards emailed Victim R’s bank to have the transfer suspended once s/he realized
that the emails from Victim R had been fraudulent

213. According to emails provided by Individual J.S., Victim R’s bank
personnel replied to Individual J.S.’s email and confirmed a hold on the wire transfer
of $10,000 and informed Individual J.S. that the routing number Was invalid.
Individual J.S. then canceled the wire request and Victim R’s bank confirmed the
transaction would not be processed

214. Individual J.S. stated to law enforcement that Individual J.S. and
Victim R communicated with each other about the above-referenced wire request

Individual J.S. confirmed that Victim R did not request the wire transfer, and did not

send the above-referenced emails to Individual J.S. requesting the transfer. Based on

65

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 67 of 69 Page|D #:67

my training and experience, this is generally how business email compromise scams
operate to attempt and/or defraud victims of money.

IV. MOVING PROCEEDS TO NIGERlA

215. A review of ETA’s Phones revealed at least 300 communications in the
form of a BBM messages between ETA and OGUNGBAIYE referencing monetary
amounts often times in the Nigerian currency Naira, with associated bank account
numbers and/or bank account holder names located in Nigeria. Often times ETA
further directed the transfer of money seemingly originating from the United States
to OGUNGBAIYE’s Nigerian bank account and then out to various individuals In
some instances OGUNGBAIYE sent ETA a BBM image of the transfer from
OGUNBAIYE’s Nigerian bank account to an unknown co-conspirator’s Nigerian bank
account per ETA’s instructions to show confirmation of the transfer to ETA, Based on
the fact that ETA has no legitimate source of income, I believe OGUNGBAIYE’s
Nigerian bank account serves as a funnel account to move funds from the United
States to end recipients in Nigeria at ETA’s direction. During these communications
between ETA and OGUNBAIYE, they discussed over 90,000,000 Naira, or
approximately $147,000 in total.

216. In addition to funneling money overseas according to records obtained
from auto auction companies ETA also owns a car company titled Samwas
Partnership Limited. ETA has used this business to open up member accounts at U.S.

auto auction dealers

66

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 68 of 69 Page|D #:68

217. According to records obtained from auto auction companies on at least
three occasions proceeds from bank accounts opened in fictitious names with
fictitious passports were turned into money orders (totaling approximately $2,900)
and were used to purchase at least two vehicles at auction under the Samwas
Partnership Limited member ID, solely owned by ETA,

218. Additionally, ETA and several co-conspirators, to include LABIYI,
ANIFOWOSHE, AKARIGIDI and EDJIEH, have conspired to move proceeds from
bank accounts opened in fictitious names with fictitious passports into money orders
which were then used to purchase vehicles on behalf of third party car companies
located in Nigeria, consistent with the wire fraud scheme.

219. From approximately 2016 to 2018, according to a review of bank records
obtained as part of this investigation identified numerous accounts that were opened
in fictitious identities with fictitious passports Based on these bank records ETA
and his co-conspirators appear to be responsible for defrauding victims from various

online fraud scams of at least approximately $2 million.

67

Case: 1:18-cr-00818 Document #: 1 Filed: 12/04/18 Page 69 of 69 Page|D #:69

V. CONC LUSION

220. Based on the foregoing, probable cause exists that the defendants
conspired to commit a wire fraud scheme, in violation of Title 18, United State Code,

Sections 1343 and 1349.

    

Special Age , Federal Bureau of
lnvestigation

 
  

;BJW RN to before me on December 4, 2018.

 

68

